DETAILED ACTION
Claims 15 and 17-21 were filed with the amendment dated 05/28/2021.  Claims 1-14 and 16 were cancelled.  Claims 20 and 21 were added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment (dated 05/28/2021) overcomes the previously indicated specification objection, drawing objection, and 35 USC 112b rejections.  Applicant’s amendments also overcome prior art rejections.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Alan Koenck on 06/16/2021.

The application has been amended as follows: 

IN THE CLAIMS:

In claim 20, line 2, the phrase “limit ingress dirt” has been replaced with the phrase -- limit ingress of dirt --.


 The amendment was made to correct a minor informality.

 Reasons for Allowance
Claims 15 and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  independent claim 15 was amended to include the subject matter of previously indicated allowable subject matter.  The prior art fails to disclose or render obvious “a portion of said upper surface adhered to the flexible lid of the beverage capsule such that said flexible material overlays the venting aperture, said flexible material including a generally centrally located opening therethrough, said opening aligned with an area of said flexible lid that is pierced by said spigot such that during operation of the brewer said flexible material is not contacted by the spigot” and in combination with the other limitations set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219.  The examiner can normally be reached on Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007 or Craig Schneider can be reached at 571-272-60073607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/JESSICA CAHILL/Primary Examiner, Art Unit 3753